 In the Matter of BROWNSVILLE SHIPBUILDING CORPORATIONandBROWNSVILLE SHIPYARD WORKERS FEDERAL LABOR UNION, #23343Case No. C-2608.Decided June 10,1943DECISIONANDORDEROn - May 11, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent,Brownsville Ship Building Corporation,-had engaged in and wasengaging in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action asset out in the copy of the Intermediate Report attached hereto.None of the parties has filed exceptions to the Intermediate Report.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report and the entirerecord in the' case' and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, except as hereinafter setforth.We do not find that General Manager Tuggle's remarks to ForemanCope constituted interference, restraint, and coercion in violation ofSection 8 (1) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tionsBoard hereby orders that the respondent, Brownsville ShipBuilding Corporation, and its officers, agents, successors, and assigns,shall :1.Cease and desist from:(a)Discouraging membership in Brownsville Shipyard WorkersFederal Labor Union, #23343, affiliated with the American Federa-tion of Labor, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees, or in any50-N. L. R. B, No, 50.'341536105-44-23i0N 342DEGISffONS OF' NATIONAL LABOR` RELATIONS BOARDother manner discriminating in regard to their hire 'and tenure ofemployment or any term or condition of 'their' employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form.join,- or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the ,purposes of collective bargaining or other mutualaid' or protection,, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which will ' effectuate thepolicies of the Act :(a)Offer to Hugh L. McAfee immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges;i(b)Make Whole Htigh L. McAfee and Harry W. Lauver for anylossof pay they may have suffered' by reason of the discriminationagainst them, by payment.to each of,them of a sum of money equalto that which each would normally,have earned as wages during theperiod from the date of discrimination, i. e., from January 8, 1943,to the date of the offer of reinstatement as to McAfee and from Jan-uary 26, 1943, to February 9, 1943, as to Launer, less the net earningsof each during said periods;(c) Immediately post in conspicuous places in and about its ship-yards and plant in Brownsville, Texas, and maintain for a period ofat least sixty (60) consecutive days from the date of posting,noticesto its employees stating: (1) that the respondent will not engage inthe conduct from which it is ordered to cease and desist in para-graphs 1 (a) and (b) hereof; (2) that it will take the affirmativeaction set forth in paragraphs 2'(a) and -(b) hereof; and (3) thatthe respondent's employees are free to become or ' remain membersof Brownsville ShipyardWorkers Federal Labor Union, #23343,affiliated with the American Federation of Labor, and that the re-spondent will not discriminate against any employee because of mem-bership in or activity on behalf of that organization;(d)Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply'herewith.-INTERMEDIATE REPORTMr. Elmer P. DavisandMr. Bliss Daffan,for the Board.Mr. R. G. Ransome,of Brownsville, Texas, for the respondent.Mr. A. F. Cadeua,of San Antonio,Texas, for the.Union.STATEMENTOF THE CASE-Upon an amended chargeduly filed by Brownsville Shipyard Workers FederalLabor, Union, #23343,affiliatedwiththe American Federation of Labor,hereincalled the Union.the National Labor Relations Board,herein called the Board, BROWNSVILLE SHIPBUILDING CORPORATION.343.by the Regional Director for,the Sixteenth Region (Fort Worth, Texas),issuedits -complaint dated April 2, 1943, against Brownsville Ship Building Corpora-tion of Brownsville, Texas, herein called the respondent, alleging that the re-spondent-had engaged in and was engagingin unfairlabor practices withinthe meaning of Section 8 (1) and (3) and Sections 2 (6) and (7) of the Na-tionalLabor Relations Act, 49 Stat. 449, herein called the Act., Copies of thecomplaint, accompanied by notices of hearing thereon, were duly served upon-the respondent and the Union.With respect to the unfair labor practices the complaint alleged, in substance :(1) that the respondent, on or about January 7, 1943, discharged Hugh L.McAfee; and on or about January 27, 1943, failed orrefusedto reinstate orreemploy Harry W. Launer ; and that the respondent has since the date. ofthe discharge of the said Hugh McAfee failed and refused and continues torefuse to reinstate said McAfee to his former or substantially equivalent employ-ment ; but, on or about March 3, 1943, reemployed or reinstated the said HarryW. Lauver to his position of employment; (2) that the respondent dischargedand refused or failed to reinstate said McAfee and failed or refused to reinstateor reemploy said Launer, as aforesaid, for the reason that they joined orassistedthe Union, or engaged in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection; (3) that therespondentthrough certain named officers from on or about January 1, 1943, to and includ-ing the date of the filing of the complaint herein, disparagedand expressed dis-apZproval of the Union, interrogated their employees concerning their unionaffiliation ; urged, persuaded, threatened and warned its employeesto refrainfrom assisting or becoming members or remainingmembers oftheUnion ;,threatened all or.a number of its employees with discharge if theyjoined or-became a member of the Union and threatened to change the classification ofall or a number of its employees so as to effect a reduction in their, wages.On about April 10, 1943, the respondent filed its answer denying that it hadengaged in the unfair labor practices alleged.Pursuant to notice, a hearing was held at Brownsville, Texas on April 15and 16, 1943, before Peter F. Ward, the Trial Examiner duly designated by theChief TrialExaminer.The Board and the respondent were represented bycounseland the Union was represented by a general organizer and allparticipatedin the hearing.Full opportunity to be heard, to 'examine and cross-examinewitnessesand to introduce evidence bearing onthe issueswas afforded allparties.After the parties had rested, the undersigned granted,, without objec-tion,the motion of counsel for the Board to conform the complaint to the proof-with reference to names, dates and minor variances.The undersigned also,granted,without objection, the motion of respondent's counsel to conform theanswer tothe proof.All parties were advised of their right to filebriefs withthe undersigned ; no briefs have been received.Upon the record thus made and from his observationof the witnesses,'theundersignedmakes in addition to the above the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Texas corporation engaged in the business of constructingand outfitting,seagoing vessels, consisting of barges,hospital boats, freightersand tankers.Al'the present time and sinceAugust 1, 1941,the company,hasbeen engaged in the construction and outfitting of such vessels for the UnitedStates Government under contracts negotiated with the United States Army and' 344DECffSiIONS OF NAT'ONAL LABOR RELATIONS BOARDthe Maritime Commission.. Under these contracts the ships, when finished inthe company's yards, are delivered. to the government at the docks or f. o. b.Brownsville, Texas., The company has existing contracts with the MaritimeCommission for the construction of vessels in the amount of about one andone-half million dollars.During the last 6 months of 1942, the company pur-chased raw materials, consisting of lumber, steel and equipment for boat,con-struction valued in excess of $373,332.23.Approximately 90 percent of suchmaterials was purchased and transported into the State of Texas from Statesother than the State of Texas and from foreign countries.The company presentlyemploys approximately 350 employees of whom about 24 are clerical, office andsupervisory employees.The company admits that it is engaged in operationsaffecting commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVED ,Brownsville Shipyard Workers Federal, Labor Union, #23343, affiliated withthe American Federation of Labor, is a labor organization, admitting to member-ship employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint and coercionInsofar as the record discloses there were no union activtities at the respond-ent's ship yards, following its incorporation in August 1941, until sometimeduring the fall of 1942.At that time a number of employees were laid off,with the result that a group of employees from the different sections of therespondent's ship building yards called on employee Harry W. Launer, a welder,and told Launer that they were going to do something about it. Since Launerbelonged to the Longshoremen's Union the group asked him to help them.Launer told then that while he did belong to the Longshoremen, he knewlittleabout organizing.Launer, however, got in touch with E. E. Cockrill,President of, a 'local of the Longshoremen's Union, who arranged; for A. F.Cadena a general organizer for the American Federation of Labor, herein calledthe A. F. of L., to come to Brownsville.Lauver subsequently reported his actionto the group and advised them that he "was willing to go ahead", and addedthat he wanted their "support behind me." This the group agreed to give.Cadena arrived in Brownsville on December 21, and scheduled a meeting tobe held at the Longshoremen's hall for that evening. Launer was notified ofthe planned meeting and he in turn passed ,word to a number of the respondent'semployees.Twenty-two employees attended the meeting and' after some dis-cussion 21 of them signed an application for a charter from the A. F. of L.A'temporary organization was set up with Hugh L. McAfee as president, Launeras recording secretary and Felix J. Keuhler as financial secretary.During the forenoon of December 22, 1943, Keith Tuggle, then general man-ager,' discussed the Union meeting of the previous evening 'with BenjaminCope, then a foreman in charge of hull construction.Tuggle said that he heardof the Union meeting and that the men were going to organize the plan andasked Cope what could be done about it. Cope replied that they had a moraland legal right to avail themselves of collective bargaining, "and if they decidedto do it, there wasn't much that he [Tuggle] could do about it." Tuggle statedthat Cope told him what` he (Tuggle) could not.do,,and asked Cope to tell himwhat he could' do. -Cope then advised, Tuggle not to discharge anyone for'Tuggle severed his connection, with the .respondenton orabout February 27, 1943.Although not shown to be unavailable he was not called as a witness BROWNSVILLE SHIPBUILDING CORPORATION345union activities as he might "get in bad" with the Labor Relations Board, inwhich event "he might not get any more contracts".Tuggle said nothing furtherand left Cope.iAbout 1 o'clock on the.same day Anderson, mill foreman, informed Cope thatSuperintendent Louis D Spaw wished to see Cope at Spaw's office. Cope calledon Spaw, who said : "Well, Ben, we have come to the parting of the ways.-'You refused to cooperate with me. So there is nothing to do only let you go."Spaw then gave Cope a release and a check in payment of wages to and includingDecember 25, 1942, and Cope then left the premises immediately!A week or 10 days following the organization of the Union, Mill ForemanAnderson addressed McAfee during working hours as follows : "Mr. Chairmanmay I say something about the Union?"McAfee then said, "Hell, yes.Saywhatever you want to."Whereupon Anderson replied, "I don't like it."McAfeetold Anderson that the former did not care whether Anderson liked the Unionor not ; that he was for union organization and proposed to "stay for" it.An-derson further stated in substance, that he disapproved of "union activitiesin the yard."'The undersigned credits McAfee.McAfee testified without contradiction and the undersigned finds that on orabout January 4, 1943, Ray McWhorter, foreman of the carpenter shed metMcAfee in front of the sheds, stopped him and asked him if, he "really thoughtthat 'we' needed a union organization", to which McAfee, fearing that McWhorterwas seeking information concerning the Union made a noncommittal reply.McWhorter, not shown to be unavailable, was not called as a witness.Employee Ramon De Leon testified that he joined the Union on January 4, 1943.That on or about January 6 or 7, he sought to induce Lucindo Leos, another em-ployee, to join the Union and was advised by Leos that the latter had no moneyfor such a purposeRamon offered to lend Leos the $2 necessary, whereuponLeos said, "Well, I can't join the union because I am afraid Mr. Harry Wallis,[foreman over Leos] is going to fire me because he told me he was going to fireme."Leos testified in substance that he was employed as a common laborer underthe supervision of^ Wallis, whom he had known since 1924, and that Wallis hadtold him that if he joined the Union Wallis would discharge him.Leos furthertestified he was the one who broached the subject of the Union in the discussionwith Wallis, that he had been friendly with Wallis and that after this discussionWallis refused to speak to him.Leos quit his job on or about February 27 be-cause Wallis "got mad" with him.Wallis on the contrary' denied that he had ever discussed the Union with Leosand-stated that Leos, who had been hired at his suggestion had been removedfrom certain jobs on two occasions because of complaints made by foremen underwhom Leos was temporarily working.Wallis further testified that on the secondoccasion he warned Leos "this is the second time you have fallen down on the job.I am going to give you another trial."According to Wallis, Leos said nothingbut immediately quit his' job.Wallis testified that he knew that a good manyof the employees under his supervision belonged to the Union and that "Theycome and ask me if it is all right (to join Union), and I tell them, 'Yes, go ahead.' "a These findingsare based upon the uncontradicted testimony of Cope. Spaw, althoughcalled as a witness subsequent to Cope, was not questioned concerning Cope's discharge.8 Anderson denied that he knew McAfee was temporary president of the Union ; he ad-mitted that he was awarethat McAfeewas one of the leaders.Anderson's version of theconversation concerning the Union with McAfee is as follows :I told him that under conditions out there(shipyards)the best thing is not to saytoo much about it (union) ;not to spend too much time talking about it during work-ing hours or oncompany property.(Italics'added.)I 346-DECISQON5, OF NATIONAL LABOR RELATIONS' BOARDThe undersigned is convinced that Wallis, although a more impressive witnessthan Leos, whose testimony was given through an interpreter, made the state-ment as testified'to by Leos.'The undersigned therefore finds that' the respondent, by the statement of itssupervisory personnel above set out, interfered with, restrained, and coerced`and is interfering with, restraining, and coercing its employees in the, exerciseof the rights guaranteed in Section 7 of the Act.IiOn March 15, 1942, ,McAfee was employed by the respondent as a carpenter'shelper at a wage of 80 cents per hour.He worked at this rate until October 1942'when he was classified as a "boat builder" and given an increase to $1 per hour.Approximately two or three weeks later he was appointed a leader man byE. 0 Noble, foreman in the hull department.As a leader man McAfee hadcharge of a group of men engaged in construction work. The groupvaried innumber from 2 or 3 to 10 or 12 depending on the contingencies created by the,work of the department.During the early part of December 1942, McAfee wastransferred to the mill department under Foreman Anderson, and continuedto work there until his discharge on January 8, 1943.°McAfee was active in the organization of the Union; he was notified by' Launer,of the arrival of Cadena, the general organizer of the A. F. of L., he attended °the meeting of December 21, 1942 and was elected temporary president.At alater meeting he was elected permanent president of the local.As found above,he unequivocably stated his prounion position to Foreman Anderson a short time'after the first union meeting and" was known by Andersonas a unionleader ;he solicited memberships in the Union and between December 21, 1942 and Jan-uary 1, 1943, succeeded in securing 12 signed application cards from employees.The complaint alleges that McAfee was discharged because of his unionactivities ; the respondent denies this allegation and contends that McAfee wasdischarged for a variety of reasons among which are McAfee's alleged inefficiencyand incompetency as a worker.' In support of its contention, the respondentoffered testimonyrelatingto a number of incidents purporting to show)MeAfee'sderelictions.L.M. Curry, foreman of the boat shed testified that sometime in May- 1942while McAfee was working under his supervision, "three fellows that workedwith him [McAfee] complainedabout the way he, worked with them." On cross-examination, Curry' testified that McAfee's work compared "about thesame'-'with other employees doing comparable work and that he found "no fault" with'McAfee's work.Curry further testified that about three weeks'after the com=plaints weremade,McAfee was transferred to the mill department under Fore-'man Anderson, that he did not tell Anderson about the complaints and that so.far as he knew "no one else knew anything about it." Curry did not specifywhat caused the complaints, nor were-any of the three employeeswho complained'to Curry called as witnesses. ` No details of the complaints were shown. In,view of the vagueness of Curry's testimony and the lack of any detailedcorrobo-ration,`the undersigned accords it only slight weight; however,the undersigned*Leos' testimony was corroborated by the testimony of DeLeon as to all essential details.'5 The complaint alleges that McAfee was discharged on Thursday, January 7, 1943Therecord shows however that the respondent decided to discharge him on Friday,January 8and that McAfee was notified of his discharge on Saturday, January 9.9 Although'not pleaded, McAfee's alleged unwarranted assumption of responsibility andauthority was urged by various of the respondent'switnesses as an additional reason forthe discharge.The undersigned has found no convincing evidence to support this conten-tlon and accordingly rejects it as being without merit.', BROWNSVILLESHIPBUILDINGCORPORATION347does not believe that these complaints in any event contributed to the respondent'sdecision to discharge McAfee.In October 1942, as noted above, McAfee was employed as a "boat builder" andleader man under the direct supervision of Foreman Noble, Hull Foreman Cope'sAssistant in' the hull department.The respondent contends that while McAfeewas so employed an incident occurred which supports its contention that McAfeewas not a satisfactory employee.With respect to this incident McAfee testifiedthat he was engaged in installing deck beams on certain vessels and,"This particular day I had about ten or twelve men and Mr. Noble cameand told me to drill some holes in the-top clamp so that they could fasten itto the ribs of the boat, and at that time we. were very short on electricdrills or equipment for the men to work with that was furnished by thecompany, and I sent one of the boys in this crew-his first name is Pedro,a Mexican boy-to the tool room to check out an electric drill, and they were.all gone.So consequently we had to wait until one was checked back inso that we could get it, and Mr. Noble came back and proceeded to politelybawl me out because I didn't get the holes drilled. I didn't have anythingto drill them with.A little bit later he came around and we had the blueprint for- the deck beams on a platform or wall board at the side of theboat, and as the only man in the crew that could take the measurementsfrom the blue print and apply them to the boat, I would go over to theblue print and gauge the measurements and' apply them to the boat, andMr. Noble came over and took the blue print and told me we couldn't putthem in according to the blue print because it was wrong. I told him I,didn'tthink the Government hired men to make blue prints that we couldn't builda boat by, and he said well, he had to make changes in them that hecouldn't talk about.So I told him if there had been changes made that hadbeen unauthorized, it was somebody's bonehead and they were trying to coverup ..."With respect to the blueprint, Noble testified on cross-examination:Q.When he [McAfee] mentioned to you when he was working on that jobimmediately preceding his transfer that it wasn't being done in accordancewith the blueprints, that was true, wasn't it?A. Let me answer that with a question : How did he know it wasn't doneaccording to the blueprint?Q I want you to answer my question first?,A. Yes,'that was true.s-ss-ssQ.Well, he can read a blue print can't he?A. Yes, but I had taken the blueprints away from there, for the simplereason that he was spending too much time with them, and,put them in theoffice and told him to leave them alone.Hull Foreman Cope testified that Noble told McAfee to bore certain holes toenable the other men to put bolts into a deck beam, that McAfee who was using aplane, continued planing, and when asked again by Noble replied 'that he waswaiting for an electric drill.According to Cope, Noble then said to McAfee, "whenI tell you something, I want you to do it without any argument." On the sameday McAfee was transferred to the mill, at which time Noble told Mill ForemanAnderson that McAfee "was a good hard working boy, but that he would haveto keep him under supervision or he would be running the mill in a shorttime . . ."With respect to McAfee's capability, Cope testified that McAfee was"an average man in an average yard" and that he was "better than some of the $1an hour employees." 348DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned is unable to find upon this evidence,that McAfee was in-competent and inefficient or otherwise an unsatisfactory employee.At bestMcAfee displayed his concern over the possibility that the "faulty"blueprintsmight be attributed to him when they were admittedly the responsibility ofNoble.As for the hole drilling episode the undersigned accepts McAfee's testi-mony which is not contradicted in any essential part and is convinced that'McAfee's conduct in waiting for the electric drill was proper and that he wasnot insubordinate as Noble's reprimand might indicate.In any event, the'undersigned'finds that neither of the above incidents really motivated therespondent's discharge of McAfee.'Shortly after McAfee's transfer to the mill in November 1942, Bob Lauter,leader man in the mill ordered him to construct and install a window.McAfeetestified that he started to work on the window"about 2: 30 or 3: 00 o'clockin the afternoon"and had no helper,that he continued working on the windowuntil"quitting"time which was at 6: 00 p. in. and that on the following dayat about 9:55 a. in. he completed constructing the window.He further testi-fied that upon returning from his lunch period which started at 10 a. in., he"got a sliver of glass" from the window pane in his finger and spent approxi-mately 45 minutes receiving first aid at the company dispensary and thenreturned and completed the installation of the window.McAfee denied thatAnderson criticized him in any way with respect to this job, but that Andersonmight have said "How are you getting along" or .words to that, effect.Anderson,on the other hand testified that Lauter had constructed and in-stalled a window in one afternoonwith a helper(emphasis added)and thatMcAfee took about a day and a half for "the same operation,the same job."-.Anderson further testified that he told McAfee that"You ought to have threedone by now or something like that," that he didn'tmean it in a "hardboiledway" but that he said it"in a joking way." Anderson was unable to testifyas to the time McAfee started the window job.A consideration of the testimony of both McAfee and Anderson shows noreal conflict.The fact that Lauter worked with a helper and that McAfee didnot, in addition to the fact that McAfee was injured while working accounts for,any delay in McAfee's completion of his job.The undersigned is convinced thatthe evidence with respect to this incident is not indicative of McAfee's allegedincompetency or inefficiency and did not affect the respondent'sdecision todischargeMcAfee.During the first part of December 1942 Anderson had occasion to assign anumberofmen to work in the barge shed. Anderson testified that he askedMcAfee to work in the barge shed, that McAfee said "Do you mean me?" andthat Anderson replied "Yes, you "Thereupon, according to Anderson, McAfee"goes out and gets his card and brings it back and says : `I don't feel well,' andmaybe he didn't."Anderson testified that two days later he saw McAfee atthe yard collecting his pay and that McAfee looked well.McAfee denied thathe said "Do you mean me?"'when asked by Anderson to go to the barge shed,but stated that "it was okeh with me ; that I would work anywhere he sent me,but I was sick with a bad cold that morning, and, I would rather go home."Anderson did not object to McAfee's request but signed his card and"McAfeewent home where he remained for three or four days.A consideration of the testimony of both McAfee and Anderson convinces theundersigned that the barge shed incident was not considered by Anderson asmore than'trivial at the time of its occurrence.No complaint was made byAnderson about the barge shed incident until after McAfee became active in theUnion and was discharged.Nor can the undersigned find any legitimate groundfor complaint even if Anderson's testimony is accepted as true. In any event BROWNSVILLE SHIPBUILDING CORPORATION349the, barge shed incident. in the opinion of the undersigned did not motivate therespondent's discharge of McAfee.Anderson testified that on or about January 8, 1943, he asked Herman Jeffery,a leaderman in the mill, concerning work upon a particular piece of lumber.Jaffery replied "Well, McAfee is getting that out."Anderson asked Jefferywhere`McAfee was and Jeffery stated he did not know. Anderson, some timelater, returned to the mill and again asked Jeffery where McAfee was and wastold by Jeffery that he had not seen McAfee "all morning."Later still, Andersonagain returned to the mill and "found the particular piece that had been cutthe day before and it was just right." Anderson further testified that indeciding to discharge McAfee he placed reliance on Jeffery's statement thatMcAfee had not been in the mill and on Jeffery's suggestion, "Why don't youlet him go?He spends too much time away from here.'t'Jeffery corroborated Anderson's testimony only as to McAfee's alleged absencefrom the mill.He did not corroborate Anderson's testimony that he suggestedMcAfee's discharge.He admitted that he had worked with McAfee only for twoweeks prior to the discharge, that he was not consulted about the discharge andfirst heard of it from McAfee a day or two after McAfee had been discharged,and that he had had no occasion to complain about McAfee's work to Anderson.McAfee denied that he was away from,his post ; he testified that he workedwas the smoking period.?The undersigned is not convinced that McAfee unduly absented himself fromwork as testified by Anderson and Jeffery.McAfee impressedthe undersignedas a'straightforward witness, 'whereas Anderson and Jeffery appeared to bereluctant.Thethe undersigned credits McAfee's testimony and findsthat he was not absent from his job-on January 8.,Finally, consideration must be given to the testimony of Anderson with respectto his conversations with Foreman Rose Whitehead and E. E. Cockrill, presidentof the Longshoremen's Local.Whitehead became foreman of the welding department In August 1942 afterhaving been a non-supervisory employee since April or May 1942.He testifiedweze all down on' him for discharging "Mac" and added that "I just had to doit", and further stated as the reason for the discharge that "he [McAfee] wasspending too much time handing out initiation cards for the union."Anderson denied the import of Whitehead's testimony in this regard and testi-fied in part :The conversation as I remember it between Whitehead, and I, I went overthere to order some particular piece and things looked like they were goingpretty good and I hadn't been over in Whitehead's department for severaldays and I just said something and I said, "Things seem to be going prettygood."I said, "you know I hated like the dickens-the boys are kind of downon me for discharging Mac," but I said "I had to do it. There wasn't anyother action.If a man isn't there on his job, isn't handling it, there isn'tanything, else that I can do."Q. As you=recall was there any statement made by you to Whitehead abouthanding out cards?7McAfee further testified that he worked the entire morning assisted by hishelper,FlorentineMadrino.The latter, though not shown to be unavailable,was not called as awitness. 1135ODEI ISIONS OF NATIONAL LABOR RELATIONS BOARDA. No. I might say in that respect : If a man isn't there, if he is gone anhour this'morning, regardless of what he is doing,I can't afford to pay or wecan't afford to pay 25 percent for hiin being away, regardless of what heis doing, whether he is passing out literature or whether he is talking unionor what it is. I don't think that is fair.The undersigned is convinced from the above that Anderson made the statementas testified to by Whitehead.During the first week in February, 1943 Anderson visited the Brownsville Navi-gation District, a nearby dock yard area, on business.At that time he metE. E. Cockrill and a ,conversation ensued about conditions at the respondent's-shipyard.According to Cockrill, Anderson said, "Things havebeen going onpretty good now and they have organized the damn union." Cockrill replied,"The union is all right," and Anderson then'stated, "But I fired the president ofthe union."Anderson then continued to talk about conditions at therespondent'syard and in the course of the conversation stated that "McAfee had refused-togo to the barge yard and had got off sick and that he spent about two hours a daypassingout cards and organizing and that he couldn't pay a man a 25percentbonus for doing that kind of work." Cockrill testified that Andersoninitiatedthe conversation about McAfee.Anderson testified that when he visited the Brownsville Navigation District,some men asked him, what the opportunities for employment were at.the re-spondent'.s yard and whether there -was a closed shop contract with the, union.Anderson - then stated that he "had to discharge the union president .:.shewasn't doing his work."He admittedusingthe expression "damn" in connectionwith the union "for the simple reason that there was quite a turmoiland agitationone way or the other on it; just seemed like, we weren't getting anything done.The boys were up in the air about it. 'Anything like that it causes dissent."Asked whether he disliked the union, -Anderson replied, "I have no objection tothe union. I have a lot of objection to any element that enters into the plantand stops production on war work."The totality of the evidence adduced with respect to McAfee convinces theundersigned that the incidents urged by the respondent, viewed eitherindivid-ually or collectively, as grounds for the discharge do not support the respondent'scontention.On the other hand it is clear that McAfee's militancyas a unionleader was objectionable to the respondent and for thatreason he was dis-charged.Itmust, be noted that the respondent offered no evidence to.-showthat it had promulgated or enforced a rule prohibiting union activity on company,property and time.Nor did'the respondent offer any convincing proof thatMcAfee's activity, even if the testimony of Anderson and Jeffery be accepted,caused any stoppage or loss in production.Quite the contrary is disclosed by'Anderson's admission, that the work upon which McAfee was supposed to beworking on the morning of January 8, was "just right." 'Therefore the under-signed finds that the respondent discharged Hugh L. McAfee because of his unionactivities, thus discouragaing membership in and activity on behalf of the Union.C. The discriminatory refusal to reemploy Harry W. LaunerLaunerwas employed as a welder's helper on March 25, 1942.He worked asa helper for approximately 3 months and then became a burner. On October 8,he was reclassified as a burner and, welder.He worked under the supervisionof Ross Whitehead, foreman of the welding department, during which time hetook a correspondence course in welding with a Chicago concern.As set forth above he took the leading part in the initial stages of the Union's' BROWNSVILLE SHIPBUILDING CORPO'R'ATION351,chosen and later became permanent secretary.Whitehead testified that he knew that Launer had joined and was one of theleaders active in the union and that such fact was also known by the supervisoryas well as non-supervisory personnel of the respondent.,During December 1942, Lauver made arrangements to go to Chicago and take acourse in welding supplementing his correspondence course to the end that hemight become a "certified" welder.Launer advised Superintendent Spaw of such,plans in advance, and was advised by Spaw that "it would be all right" with him.Whitehead advised Launer that he could return to work immediately upon hisreturn from Chicago upon the completion of his course.Launer went to Chicago,completed his welding course, was certified, and returned to Brownsville wherehe arrived January 23, 1943.He reported to Whitehead, displayed his certificateand was advised by the latter that he could return to work at noon of that day.Since Launer had just arrived from Chicago and was tired, he told Whiteheadthat he would prefer to start work on the following Monday, June 26, andthat in the meantime he wished to see Spaw and let him known of his return.Launer then reported to the personnel manager, Lockett, who advised him tosee Spaw.Launer saw Spaw during the afternoon on January 23. Spaw toldhim that he had not seen Foreman Whitehead for a couple of weeks and that bedid not know how the work in the welding department was, but, "that they only,had a few boats to build." Spaw agreed to see Whitehead and let Launer knowthe results by the following Monday.Laurner, wishing to get more definite word, then got in touch with Tuggle and'asked him to have Spaw get word to him, by Saturday night January 24. Tugglethen took the matter, up with Spaw.,Spaw saw Whitehead on Saturday and told him that the "work has slackenedup" and instructed Whitehead to see Launer that evening and tell him"that wedidn't need hint any more ..."(Italics added.)About 3 days before Launer's return two of the "top" welders had quit theirjobs.Whitehead testified that he needed a welder at the time of Launer's returnand that he had so advised Snaw.Whitehead testified in part :Q.What, if anything, did you tell Mr. Spaw, at that time?A.Well, I was just the foreman on the job and I could see we did needhim, but I did emphasize that we needed some help .. .Q. You say that Mr. Spaw told you that the work, was slacking.Was itslacking at that time?A.Well, I had been hearing that they were going to put hull strapping,which is metal, in the boats, and I was sure we would have plenty of work,And I emphasized that we needed help but I didn't emphasize that we shouldkeep Mr. Launer, because I was only the foreman.Q.Were you and the welders working under you at that time busy.?A.We had plenty to do, yes, sir.Q. Didyouhave more than you could do?A.Well, we always have more than we could do.Whitehead further testified without contradiction that following Launer's return,he called on Lockett, the personnel manager, for a welder and was' advised,"They ain't available."Spaw testified that work was slack and that the two welders who quit, didHe ' further testified'in substance that work was slack during January and that" the welders who'quit were "carried" and would have continued to be "carried",' because "weldersii 352DE,CfS[ONSOF NATLONAL LABOR RELATION'S'BOARDare very hard to get." Spaw ,testified that he did not "believe" that Whiteheadhad advised him that there was plenty of welding for Launer, but he wouldnot contradict Whitehead's testimony in this regard.Spaw was asked why hedid not put Lauver on' the pay roll immediately in order to hold him.Hereplied that he had heard that Launer had- other work and was going elsewhere.On or'about February 6, Lanner and McAfee requested the Union to takeup with the respondent the matter of the respondent's refusal to reinstate Launerand McAfee.On or about February 8, Cadena called on Spaw, who advised himthat Launer had not been discharged and would be put back to work "at somefuture time when they had work for him, but that lie didn't have any workfor him then and didn't expect any welding work for some time."On February 9, following Cadena's call on Spaw, the latter sent WhiteheadtoLauner's home with the message that Launer could come back to work.Launer replied that he would do so if "properly" notified.On March 2 the respondent by registered letter notified Lanner that if hewished to return to work he should do so by March 8Launer returned to workon March 4, and has been continuously employed by the respondent since that date.From the above and the record it appears and the undersigned, finds that atall times after January 26, 1943, the respondent had sufficient work for Launerin the future, because of his union activities. ' The record shows that Launerreceived a valid and bona fide offer of reinstatement on February 9, 1943, andthe undersigned so finds.Upon all the evidence the undersigned is convinced and finds that the respondentdischarged Hugh L. McAfee on January 8; 1943 and refused to reinstate Harry W.Launer on January 26, 1943, for the reason that -these employees were membersof the Union and had engaged in concerted' activities for their mutual aid orprotection and the respondent thus discriminated in regard to their hire andtenure of employment, thereby discouraging membership in a labor organization.By such discrimination the respondent has interfered with, restrained and coercedand is interfering with,' restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV. THE .EFFECT OF THE UNFAIR LABOR PRACTICES UPON OOMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burdening and obstructing commerce and the free flow of commerce.'V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned recommends that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discriminated in regard to thehire and tenure of employment of Hugh L. McAfee and Harry W. Launer; therebydiscouraging membership in the Union. In order to effectuate the policies of theAct, it is recommended below that the respondent offer to Hugh L. McAfee im-mediate and full reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority or other rights and privileges ; since the respond-ent has reinstated Harry W. Lanner,, as above set forth, no recommendation forhis reinstatement will be made. It is recommended below that the respondent 0BROWNSVILLE SHIPBUILDING CORPORATION353make Hugh L. McAfee and Harry W. Launer whole for any loss of pay they mayhave suffered by reason of the discrimination against them, by. payment to eachof them of a sum of money equivalent to that which each normally would haveearned as wages from the date of the discrimination, i. e. January 8, 1943 to thedate of offer of reinstatement in the case of McAfee and from January 26, 1943to February 9, 1943 in the case of Launer, less the net earnings 8 of each duringsaid periods.Upon the basis of the above findings of fact and upon the entire record in thecase the undersigned makes the following:CoNcLUsIoNs of LAW1.Brownsville Shipyard Workers Federal Labor Union, #23343, affiliated withthe American Federation of Labor is a labor organization within the meaningof Section 2 (5) of the Act.2.The respondent, by discriminating in regard to the hire and tenure of em-ploylment of Hugh L. McAfee and Harry W. Launer, thereby discouraging mem-bership in a labor organization, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.e3.The respondent by interfering with, restraining and coercing its employees,in the exercise of the rights guaranteed them in Section 7 of the Act has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above finding of fact and conclusions of law the under-signed recommends that the respondent, Brownsville Ship Building Corporation,and its officers. agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Brownsville Shipyard Workers Federal LaborUnion, #23343, affiliated with the American Federation of Labor, or any otherlabor organization of its employees, by discharging or refusing to reinstate any ofits employees, or in any other manner discriminating in regard to their hire andtenure of employment, or any term or condition of their employment;(b) In any other manner interfering with, restraining, or .coercing its em-ployees in the exercise of the right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purpose of collective bargain-ing or other, mutual aid or protection, as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a) Offer,to Hugh L. McAffee immediate and full reinstatement to his former8 By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-wheie than for the iespondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber CompanyandUnited Biotheihood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union, Local2590, 8 N. L R. B. 440Monies receivedfor work ^perforined upon Federal, State, county, municipal, or other work-relief projectsshall be considered as earningsSeeRepublic Steel Corporation v. N. L. R. B,311 U S 7 354DECSSQONSOF NATIONALLABOR RELATIONS BOARDor substantially equivalent position, without prejudice to his seniority and otherrights and privileges;(b)Make whole the said Hugh L. McAfee and Harry W. Launer -for anyloss of pay they may have suffered by reason' of the discrimination against them,by payment to each of them of a sum of money equal to that which each wouldnormally have earned as wages during the period from the date of discrimination.'I.e.January 8, 1943 to the date of the offer of reinstatement as to'McAfee andfrom January 26, 1943 to February 9, 1943 as to Launer, less net earnings 9 of eachduring said periods;(c) Immediately post in conspicuous places in and about its shipyards andplant in Brownsville, Texas and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to' its employees stating:(1) that the respondent will not engage in the conduct from which it is-recom-mended that it cease and desist in paragraphs 1 (a) and (b) of these recommen-dations; (2) that it will take the affirmative action set forth in paragraphs 2 (a)"and (b) of these recommendations; and (3) that the respondent's employeesare free to become or remain members of Brownsville Shipyard Workers FederalLabor Union, #23343, affiliated with the American Federation of Labor, and thatthe respondent will not discriminate against any employee because of membershipin or activity on behalf of that organization;(d)Notify the Regional Director, for 'the Sixteenth Region in writing withinten, (10) days from the receipt of this Intermediate Report what steps ; therespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notified said Regional Directorin writing that it has complied with the foregoing recommendations the NationalLabor Relations Board exercise an order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2-as amended, effective October 28,1942, any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Washing-ton,D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record'or proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board; request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the caseto the Board.PETER. F.WARD,Trial ExaminerDated May 11, 1943.O,See footnote8,supra.